The opinion of the court was delivered by
Pierpoint, 0. J.
The question involved in this case arises upon the report of a referee. It appears from the report that under the call for volunteers issued by the government on the 17th of October, .1863, the quota of the defendant town was three men. For the purpose of obtaining the men to fill said quota, the town, on the 1st day of December, 1863, voted a bounty of $300 to each volunteer when mustered into service. On the 5th day of January, 1864, the plaintiff, who was then in the service, re-enlisted, with two of his companions, for the term of three years, and all credited themselves to the defendant town, and all were applied upon and went to fill the quota of the town under said call. At the time of such re-enlistment the town had not obtained any one to enlist upon their quota, and as said re-enlisted men filled their quota they obtained none afterwards, but appropriated the credit of said re-enlisted men in discharge of their quota.
But it is insisted that the plaintiff is not entitled to recover, for the reason that at the time he re-enlisted he did not know of the said vote, and did not act with reference to it.
The vote of the town is general, not limited to any person or class of persons, but offers a bounty to any person who shall enlist and be credited to the town to fill that quota. This is the obvious import of the vote. The plaintiff strictly complied with the terms and conditions of the offer, and the town derived therefrom all the benefits and advantages contemplated by the offer. They accepted and appropriated the services of the plaintiff to the use for which they sought them. Why then is not the plaintiff enti*445tied to the offered bounty ? This state offers a bounty of $20 to any person who shall kill a panther. Suppose in one of my hunting excursions I encounter such an animal, and it becomes a question of life or deail between us. I must kill him or he will kill me. I succeed in killing him, and claim the bounty. Is it a good answer to that claim to say to me, You did not kill the panther relying on the bounty ; you did not at the time think of it. You killed the panther to save your own life. It is true you have complied with all the conditions of the offer, and have rendered the state some service by destroying a dangerous animal, but you did not do it from the right motive. You thought more of your life than your purse. I think I should hardly accept that as a sufficient answer. Or suppose a man loses his property, and offers a reward to any person who shall find it and return it. When the finder returns the property and claims the reward, is it any answer to the claim, for the owner to say that when you found the property you did not know that T had offered a reward for its return ? Must the finder show that he found and returned the property relying upon the offer ? In Williams v. Carwardine, 24 E. C. Law, 271, it appeared that the defendant offered a reward for information that should lead to the conviction of the murderer of his brother. The plaintiff, in anticipation of deail, and to ease her conscience, gave such information. The jury found that she was not induced thereto by the offer of the reward. Parke, J., held she was entitled to recover. On a motion for a new trial, Denman, C. J., said: “ The plaintiff, having given information which led to the conviction, has brought herself within the terms of the advertisement, and is entitled to recover.” Littledale, J. : “ The advertisement amounts to a general promise to give a sum of money to any person who shall give information which might lead to the discovery of the offender.” Parke, J.: “ There was a contract with any person who performed the condition mentioned in the advertisement.” Patterson, J.: “I am of the same opinion. We cannot go. into the plaintiff’s motives.”
In this case, the plaintiff having strictly complied with all the terms and conditions of the offer, and the defendant having taken the full benefit of the seyvicg performed, we think he is entitled to *446recover, notwithstanding he did not enlist relying upon the offer; and this is in accordance with the principle of all the cases upon the subject in this state.
Other questions presented by the report are not relied upon.
Judgment affirmed.